Citation Nr: 0325660	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  99-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
beginning on November 27, 1998 to February 15, 2001; and in 
excess of 70 percent beginning on February 16, 2001 for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1965 to November 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the RO.  

In an October 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  

The additional development was undertaken at the Board 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(January 23, 2002), since codified at 38 C.F.R. § 19.9(a)(2).  
However, no additional evidence was received at the Board 
pursuant to this development request.  



FINDINGS OF FACT

1.  Beginning on November 27, 1998, the veteran's service-
connected PTSD is not shown to have been productive of more 
than social and industrial impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  

2.  Beginning on September 1, 1999, the veteran's service-
connected PTSD is shown to be productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment with deficiencies in most areas and an 
inability to establish and maintain effective relationships.   

3.  Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is not 
demonstrated.  



CONCLUSIONS OF LAW

1.  Beginning on November 27, 1998, the criteria for the 
assignment of an initial rating in excess of 50 percent for 
the service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130 including Diagnostic Code 9411 (2003).  

2.  Beginning on September 1, 1999, the criteria for the 
assignment of a 70 percent rating for the service-connected 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 including 
Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of service connection for PTSD was 
received at the RO in November 1998.  

In March 1999, the veteran was afforded a VA psychiatric 
examination.  The examiner noted that the claims file was not 
provided for his review.  It was noted that he had been 
working as a mortgage banker for three years and had not been 
in treatment.  He was in the process of getting help for his 
symptoms.  

The veteran complained of having difficulty sleeping.  He had 
nightmares 4 to 5 times per week.  He had flashbacks and 
startled to sudden noise.  He avoided situations that 
reminded him of the war.  He had a terrible temper and at 
times was violent.  He had few friends and very limited 
social activities.  He had difficulty concentrating.  
Situations that reminded him of the war made him nervous.  He 
had difficulty maintaining steady relationships.  He was 
always hypervigilant and on guard.  He felt he had little 
hope for the future.  

The veteran gave relevant answers and was coherent.  No 
psychotic symptoms were elicited.  His affect was 
constricted.  He was oriented and memory was generally 
intact.  Insight and judgment were fair.  The diagnosis was 
that of PTSD with a Global Assessment of Functioning (GAF) of 
65.  

In an April 1999 rating decision, the RO granted service 
connection for PTSD with a 30 percent rating assigned, 
effective on December 28, 1998.  

Thereafter, in a July 1999 rating decision, the RO determined 
that an earlier effective date of November 27, 1998 was 
warranted for the service-connected PTSD.  

On September 1, 1999, the veteran timely appealed the initial 
rating assigned for the PTSD.  He noted that his memory 
impairment was more severe than noted and that he got 
somewhat disoriented at times.  He reported that his thinking 
was very abstract and that his productivity had greatly 
declined in that year.  The veteran also described having 
difficulty with associations at work and with family and 
friends for long periods of time.  

In January 2000, the veteran's clinical psychologist from the 
Vet Center provided a letter addressing the severity of the 
veteran's service-connected PTSD.  The psychologist noted 
that, as the veteran's therapy progressed, it became clear 
that the veteran's well being was a façade and that he was, 
in fact, suffering from severe PTSD symptomatology.  

The psychologist noted that the veteran had been coping with 
intrusive thoughts, nightmares, panic attacks, affective 
lability and anger for the past thirty years, and now that he 
was getting older, he was no longer able to maintain the 
level of psychological mobilization that he had in the past.  

The psychologist added that the pain from his leg wound had 
become a daily factor that drained him of energy and 
functioned as triggering mechanism for his trauma 
recollections.  His defenses had crumbled, and his PTSD had 
emerged to affect all areas of his life.  His adjustment to 
the work place had been most effected.  

The psychologist indicated that the veteran worked in a 
corporate environment that did not tolerate PTSD symptoms 
well.  That increased the stress he experienced and 
exacerbated his symptoms.  As a result, he had gone from a 
strong goal orientation with high sales productivity to 
depression and marginal sales.  

Apart from the recent exacerbation, the veteran had 
interpersonal problems with all previous employers.  
Similarly, in his personal life, PTSD symptoms had destroyed 
all of his relationships with women.  

The psychologist concluded that the veteran was severely 
industrially impaired by his PTSD and remained in need of 
continued psychotherapy.  

The veteran was examined by VA again in March 2000.  At that 
time, the veteran was not presently on any psychiatric 
medication.  The examiner noted that the veteran continued to 
have significant symptoms of PTSD, including nightmares, 
almost weekly, difficulty falling asleep every night and 
almost daily intrusive memories.  He stated that a main 
trigger for him was his chronic pain from his shrapnel injury 
to his leg.  

The veteran showed significant physiological and psychologic 
reactivity to stressors.  He also stated that his PTSD had 
significantly interfered with his job, as well as his social 
and family relationships.  He had a lot of difficulty with 
irritability on the job, and had difficulty maintaining his 
concentration.  He was hypervigilant most of the time with an 
excessive startle response  

The veteran indicated that it was with severe efforts that he 
was able to keep a job as a mortgage broker because of 
constant daily efforts to "maintain" himself.  The veteran 
reported that he felt that he had a limited ability to show 
loving feelings, and that most of his family saw him as being 
"cool" because he was fairly distant.  He stated that his 
marriage ended in divorce mostly because he "needed space."  
He was socially isolative and unable to slow loving feelings.  
He did not see his grown children very often.  He did not 
feel the usual pleasure from significant family activities, 
such as children becoming married.  He felt detached and 
estranged from others.  He had no friends, tended to keep to 
himself and avoided crowds.  

His mental status examination showed a depressed mood.  His 
affect was tearful at times, although mostly constricted.  
His thought processes were goal-directed.  His thought 
content showed no evidence of psychosis.  There were no 
auditory or visual hallucinations.  He denied present 
suicidal plan or intention, although he admitted to chronic 
suicidal thoughts off and on, considering that normal.  He 
denied any homicidal ideation.  He was alert and oriented 
times three.  His insight and judgment were adequate.  

The assessment was that of PTSD, severe.  A Global Assessment 
of Functioning (GAF) score of 40 was indicated.  

In a July 2000 rating decision, the RO further increased the 
initial rating for the service-connected PTSD to 50 percent, 
effective on November 27, 1998.  

A January 10, 2001 private Emergency Room discharge summary 
noted that the veteran was seen from anxiety and prescribed 
Xanax for relief of the anxiety.  

A January 26, 2001 VA Emergency Room discharge instructions 
noted a diagnosis of anxiety for which Ativan was prescribed.  

In a written statement received at the RO on February 16, 
2001, the veteran reported that his PTSD had been getting 
progressively worse.  

The veteran was thereafter afforded a VA psychiatric 
examination in April 2001.  The veteran reported disturbed 
sleep with nightmares, the content of the dreams never being 
particularly identifiable.  In recent years, the nightmares 
had become worse and had only improved with the introduction 
of medication for his symptoms.  

The veteran also reported always being easily startled.  He 
indicted that he always avoided wartime memorials and 
monuments.  He denied any substantive flashback experiences 
during the day, but he had intrusive memories.  They usually 
caused him reactions of acute distress with tearfulness.  He 
stated that sometimes that happened to him while he was in 
his car driving.  He had learned to stay away from Vietnam 
movies and books.  He also avoided any scenes of bloodiness 
or medical injuries on TV programs.  He got depressed every 
Christmas time, noting that he was injured in Vietnam during 
the month of November.  

The veteran noted that he was currently having more 
difficulty with his moods.  He stated that he had been 
working a lot at home, but at times he had to work in 
association with another man, who he found inappropriately 
interfering.  That provoked violent fantasies of committing 
some kind of violent assault on the other man with tremendous 
feelings of anxiety that he might lose control of himself.  

The veteran reported that many relationships had ended 
because oh his moods of depression and anger.  He admitted 
that his wife had never seemed to understand the way that he 
was.  The veteran also noted that his depression and panic 
attacks over possible loss of control of his violent impulses 
had caused him to visit the Emergency Room on a number of 
occasions.  

The diagnostic impression was that the veteran certainly did 
have Post Traumatic Stress Disorder of a moderate to severe 
degree.  It had been interfering with his personal life and 
his relationships, causing a great deal of isolation and 
moods of depression.  In recent years it had been causing him 
to feel more and more anxious that his feelings of anger with 
violent impulses might fail to come under his control.  A GAF 
at a level of 35 indicating the seriousness of the risk of 
his violent urges and his anxiety over those was reported.  

In June 2001, the veteran was admitted to a VA medical center 
for treatment of his PTSD.  In a September 2001 memorandum, 
the veteran's counseling psychologist indicated that the 
veteran had not worked since June 1, 2001 and was not capable 
of pursuing and maintaining employment at that time due to 
PTSD condition.  

In an October 2001 rating decision, the RO increased the 
rating for the service-connected PTSD to 70 percent from 
February 16, 2001 through June 3, 2001; assigned a temporary 
total rating for the service-connected PTSD on June 4 2001 
through July 15, 2001; and thereafter assigned a 70 percent 
rating on July 16, 2001.  In addition, a total compensation 
rating based on individual unemployability was granted 
effective on July 16, 2001.  

At the outset, the Board notes the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of an increased 
rating for the service-connected PTSD remains in appellate 
status.  

Additionally, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
 
The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a April 
2001 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Furthermore, the veteran underwent a VA examination in 
conjunction with this appeal in April 2001.  Hence, the claim 
is ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2003).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2003).  

The veteran's service-connected PTSD is rated as 50 percent 
disabling beginning on November 27, 1998 and 70 percent 
beginning on February 16, 2001, under the provisions of 38 
C.F.R. § 4.130 including Diagnostic Code 9411 (2003).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings assigned since the 
effective date of service connection.  

In this case, the Board finds that the record reflects a 
worsening of the PTSD symptomatology consistent with 
veteran's statement received on September 1, 1999 along with 
the medical evidence beginning in January 2000.  

Prior to September 1, 1999, the service-connected PTSD is not 
shown to be productive of more than social and industrial 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran at that time maintained a 
job, and there was no evidence of a severely impaired impulse 
control.  

However, the veteran first indicated in September 1999 that 
his PTSD had increased in severity.  The veteran provided 
copies of reports showing treatment for anxiety with 
prescriptions for Xanax and Ativan.  While the RO agreed that 
the veteran's PTSD had increased in severity effective on 
February 16, 2001, the Board finds that the increase to 70 
percent should be effective on September 1, 1999 based on its 
review of the record.  

Specifically, the April 2001 VA examiner noted that in recent 
years, the veteran's PTSD had caused him to feel more anxious 
that his feelings of anger with violent impulses may fail to 
come under his control.  The VA examiner noted a GAF of 35 
indicating the seriousness of the risk of his violent urges 
and his anxiety over them.  

Moreover, the record shows that the veteran was admitted for 
treatment in June 2001.  Furthermore, the veteran's 
psychology counselor indicated that he was unemployable in a 
September 2001 memorandum.  In light of the foregoing, the 
Board finds that the service-connected disability picture 
more nearly approximates that warranting the assignment of a 
rating of 70 percent beginning on September 1, 1999.  

The PTSD is not shown to be manifested by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
danger of hurting self or others; and intermittent inability 
to perform activities of daily living during the course of 
this appeal.  Thus, a 100 percent rating is not for 
application in this case.  



ORDER

Beginning on November 27, 1998, an initial rating in excess 
of 50 percent for the service-connected PTSD is denied.  

Beginning on September 1, 1999, an increased rating of 70 
percent, but not higher, is granted for the service-connected 
PTSD, subject to the laws and regulations governing the 
payment of monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



